Third District Court of Appeal
                               State of Florida

                         Opinion filed April 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-1630
                       Lower Tribunal No. 20-0202-K
                           ________________


                           Laura Gayle, etc.,
                                  Appellant,

                                     vs.

           First Protective Insurance Company, etc.,
                                  Appellee.



     An Appeal from the Circuit Court for Monroe County, Timothy J.
Koenig, Judge.

      Janssen, Siracusa & Keegan PLLC, and John M. Siracusa, for
appellant.

      Briscoe Ortiz Zuluaga PLLC, and Bianca R. Zuluaga; Russo
Appellate Firm, P.A., and Elizabeth K. Russo and Paulo R. Lima, for
appellee.


Before EMAS, LOGUE, and LINDSEY, JJ.

     PER CURIAM.
Affirmed.




            2